Exhibit 10.4

Separation Agreement and Release of Claims

This Settlement Agreement (the “Agreement”) is between Pacer International, Inc.
and Brian C. Kane (“you”) and memorializes our mutual agreement and
understanding in connection with the termination of your employment with Pacer
International, Inc. (“Pacer”), and its Affiliates (as defined in Section 19
below) (collectively, the “Company”) and settlement and release of potential
claims as noted below. This Agreement shall become effective as set forth in
Section 4 below. Accordingly, in consideration of the mutual covenants and
agreements contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Pacer and you hereby agree as follows:

B.1.22. Termination of Employment. This Agreement shall constitute the parties’
acknowledgment of the termination of your employment with Pacer and its
Affiliates, including any and all positions held by you as a director or officer
of Pacer or any of its Affiliates and any and all positions held by you as
administrator or trustee of any employee benefit plan or related trust
maintained or created by or on behalf of Pacer or any of its Affiliates, in all
cases effective as of June 2, 2010 (the “Termination Effective Date”). From
March 29, 2010 through the Termination Effective Date, you will serve as an
employee of the Company and will provide such assistance in the transition of
your responsibilities for the Company and handle such other tasks as assigned to
you by the Chief Executive Officer or the Chief Financial Officer. Upon the
Termination Effective Date, Pacer shall (a) pay to you any unpaid portion of
your base salary for service through the Termination Effective Date, (b) a lump
sum amount for all accrued but unused vacation and personal leave time during
your employment, and (c) reimbursement for any expenses incurred on or before
the Termination Effective Date for which you have not already been reimbursed,
subject to and in accordance with the Company’s travel and entertainment policy
and provided that such expenses have been previously approved by the Chief
Executive Officer.

B.1.23. Payments upon Termination of Employment.

 

  B.1.23.1.    After the later to occur of the Termination Effective Date or
eight (8) full days following the execution of this Agreement, and provided that
you have not revoked this Agreement, the Company will make the following
payments to you so long as you are not in breach or violation of, or
noncompliance with, any provision of this Agreement and do not engage in any
activity or conduct proscribed by Sections 6 through 10 inclusive (regardless of
the extent to which such Sections may be enforced under applicable law):

an aggregate amount equal to $300,000 payable in bi-weekly installments over a
period of twelve (12) months following the Termination Effective Date in such
manner and at such times as is generally the Company’s policy for payment of
executive compensation;

a pro rata bonus (or portion thereof) for the period from January 1, 2010,
through the Termination Effective Date, if any bonus is awarded and payable to
you under and in accordance with the Company’s 2010 performance bonus plan as
adopted by Pacer’s Board, to be paid if, when and as provided in such bonus plan
(it being understood that the award of any such bonus (or portion thereof) is
subject to company-wide, business unit, and/or functional group specific
performance criteria and your individual performance assessment for such
pro-rated period); and



--------------------------------------------------------------------------------

premiums due for continued group health insurance coverage through the Company
under COBRA through June 30, 2011 or such earlier date on which you become
covered by substitute group health insurance, subject to your timely election to
continue COBRA coverage.

8. Without limiting any other provision of this Agreement, if you die on or
after the Termination Effective Date, your heirs, beneficiaries or estate, as
their respective interests may appear (but without duplication), shall be
entitled to receive or continue to receive those amounts that would otherwise
have been due and payable to you pursuant to this Section 2.

B.1.24. Release.

 

  B.1.24.1.    For and in consideration of the covenants and agreements of the
Company in this Agreement, which are greater than those to which you would be
entitled under any offer letter extended to you by the Company or any of its
predecessors (the “Offer Letter”), the Amended and Restated Employment Agreement
dated as of February 16, 2009, between you and Pacer, as amended (the
“Employment Agreement”), any other agreements between you and the Company or
Company severance policy, as well as for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, and as a material
inducement to the Company to enter into this Agreement, you hereby knowingly and
voluntarily waive, release, acquit and forever discharge Pacer and its
Affiliates and their respective shareholders, predecessors, successors, assigns,
agents, directors, officers, employees, attorneys, representatives and
Affiliates, and all Persons (as defined in Section 19) acting by, through, under
or in concert with any of them (collectively, the “Releasees”), from any and all
charges, complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of action, suits, rights, demands,
costs, losses, debts and expenses of any nature whatsoever, known or unknown,
suspected or unsuspected, which, from the beginning of time up to and including
the date of this Agreement, exist, have existed or may hereafter exist or arise,
based on facts occurring on or prior to the date hereof, including without
limitation any of the foregoing arising or existing under or in connection with

any Offer Letter, the Employment Agreement, the letter dated February 19, 2008
regarding enhanced severance after a change in control, any stock options,
restricted stock, any bonus plans or awards, and other equity incentives or
awards granted to you, your employment or the termination of your employment
with Pacer or any of its Affiliates, and

any foreign, federal, state, provincial and local laws, including but not
limited to any laws relating to securities, contracts, torts, labor, employment,
civil rights, anti-discrimination and other laws and any other restrictions on



--------------------------------------------------------------------------------

Pacer’s and its Affiliates’ rights with respect to the termination, for whatever
reason, of the employment of its employees, including the Age Discrimination in
Employment Act, Title VII of the Civil Rights Act, the Americans with
Disabilities Act of 1990; the Employee Retirement Income Security Act of 1974
and the Worker Adjustment and Retraining Notification Act (and any state or
local analogs thereto), which you or any of your heirs, executors,
administrators, legal representatives, successors-in-interest and/or assigns
ever had, now have or at any time hereafter may have, own or hold against any of
the Releasees (collectively, the “Released Claims”); provided, however, that the
Released Claims do not include (A) rights that cannot by law be released by
private agreement or (B) any of your rights or claims, whenever arising, to be
indemnified by Pacer or any of its Affiliates under and to the extent of the
applicable terms and provisions of Pacer’s or such Affiliate’s charter,
certificate or articles of incorporation, or by-laws.

 

   B.1.24.2.    By executing this Agreement, (i) you hereby represent that (x)
you have complied with all Company policies and procedures during the Employment
Period and (y) you have not filed or permitted to be filed with any court,
governmental or administrative agency, or arbitration tribunal, any of the
Released Claims; (ii) you hereby waive any right that you may have ever had or
may now have to commence a Released Claim against the Releasees; (iii) you
hereby represent that you have not transferred or assigned to any other person
any of the Released Claims; and (iv) you further covenant and agree not to bring
or knowingly participate in any Released Claim or to encourage or permit any
such Released Claim to be filed by any other Person on your behalf.
Notwithstanding the foregoing, nothing in this Agreement precludes you from (A)
filing a charge, including a challenge to the validity of this Agreement, with
the Equal Employment Opportunity Commission (“EEOC”) or comparable state or
municipal fair employment agency or the National Labor Relations Board (“NLRB”)
or (B) participating in any investigation or proceeding conducted by the EEOC or
such state or municipal agency or the NLRB or (C) enforcing this Agreement.
Nevertheless, through the execution of this Agreement, you acknowledge and agree
that you have waived the right to recover on any claims in any legal proceeding
brought by you or on your behalf, other than a claim to enforce this Agreement.
You agree further that you will pay Pacer for all costs incurred by Pacer
because of your breach of any of these covenants, including reasonable
attorneys’ fees and expenses incurred in defending against any claim brought by
you in contravention of this provision. This provision shall not be enforced to
the extent it would be inconsistent with federal regulations regarding the ADEA
and Older Workers Benefit Protection Act. In the event of a successful challenge
by you to the waiver related to a federal claim of age discrimination in this
Agreement, and success on the merits of such a federal age discrimination claim,
a federal court may order that the monies paid to you pursuant to this Agreement
be repaid or setoff against any recovery but only up to the amount of any
recovery by you.



--------------------------------------------------------------------------------

   B.1.24.3.    You fully understand that, if any fact with respect to any
matter covered by this Agreement is found after the execution of this Agreement
to be other than or different from the facts now believed by you to be true, you
expressly accept and assume that this Agreement and all releases and waivers
herein shall be and remain effective, notwithstanding such difference in facts.
You understand and acknowledge the significance and consequences of this
Agreement and of the waivers and release contained in this Agreement, and
expressly consent that this Agreement shall be given full force and effect
according to each and all of its express terms and provisions, including those
relating to unknown and unsuspected claims, demands, obligations and causes of
action, if any.    B.1.24.4.    Neither this Agreement nor the consideration
provided under it nor compliance with it shall be construed as an admission by
Pacer, its Affiliates or by you of any liability or violation of any law,
statute, duty, contract, covenant or order.

B.1.25. ADEA Waiver, Waiting and Revocation Periods.

 

   B.1.25.1.    You expressly acknowledge that (i) you have been advised and
instructed that you have the right to consult an attorney and that you should
review the terms of this Agreement with counsel of your own selection; (ii) you
have been advised that your waiver and release does not apply to any rights or
claims for age discrimination that may arise after the execution date of this
Agreement; (iii) you have been advised that you have up to forty-five (45) days
within which to consider the terms of this Agreement and seven (7) days
thereafter to revoke your signature as set forth below; (iv) you have had ample
time to study this Agreement and to consult with an attorney; (v) you have
carefully read and fully understand all of the terms of this Agreement and are
fully aware of the Agreement’s contents and legal effects; (vi) you execute this
Agreement voluntarily, without coercion or duress, and of your own free will;
(vii) you understand that you are, through this Agreement, releasing the
Releasees (as defined in Section 3(a) above) from any and all claims you may
have against the Releasees; and (viii) you understand that this Agreement is
final and binding. You expressly acknowledge and agree that this Agreement
constitutes a knowing and voluntary waiver of rights under the Older Workers
Benefit Protection Act. You understand that by signing this Agreement prior to
the expiration of forty-five (45) days, you waive your right to consider the
Agreement for the entire forty-five (45) day period.    B.1.25.2.    You
understand and agree that this Agreement is revocable by you for seven (7) days
following the signing of this Agreement by you, and that this Agreement shall
not become effective or enforceable until that period has expired without
revocation. This Agreement automatically becomes enforceable and effective on
the eighth (8th)



--------------------------------------------------------------------------------

    

day after the latest date this Agreement is signed by the parties. This
Agreement may be revoked by you by a writing sent to the Company at the address
specified in Section 16, by certified mail post-marked no later than the seventh
(7th) day after the Agreement is signed by you (unless that day is a Sunday or a
holiday, in which event the period is extended to the next day there is mail
service).

B.1.26. Company Property. You hereby represent and agree that, on or prior to
the Termination Effective Date or as promptly thereafter as practicable, you
will surrender to the Company all handbooks, manuals, keys, badges, computers,
cell phones, printers, access cards, credit cards and charge cards of or
belonging to or issued in the name of the Company, all membership cards for
memberships maintained by or in the name of the Company, all passwords, access
codes, all Confidential Information (as defined in Section 7(b)), all documents,
records, and files (including all copies thereof, regardless of the form or
media in which the same exist or are stored) in your possession and belonging or
relating to the Company, and any other personal property in your possession
belonging to the Company. The foregoing requirements shall be in addition to,
and not by way of limitation of, any other provision of this Agreement.

B.1.27. Nondisclosure of Provisions. Except as otherwise compelled by legal or
judicial process, you will maintain the confidentiality of, and you will not
disclose to any Person, any of the terms or provisions of this Agreement, except
for such disclosures (i) to the Equal Employment Opportunity Commission or
comparable state or municipal fair employment agency or (ii) to your attorney,
accountant, tax preparer or other professional financial or legal adviser, or
other legal representative, in each case who is in a confidential relationship
with you and has been advised of your obligations hereunder and whom you shall
cause to comply with this nondisclosure provision, in each case only on a
need-to-know basis in connection with such Person’s services rendered to you or
on your behalf.

B.1.28. Confidential Information.

 

   B.1.28.1.    From and after the date hereof, you shall not at any time use or
disclose, divulge, furnish or make accessible to any Person any Confidential
Information (as defined in Section 7(b)) heretofore acquired or acquired during
your employment by the Company for any reason or purpose whatsoever (provided
that nothing contained herein shall be deemed to prohibit or restrict your right
or ability to disclose, divulge, furnish or make accessible any Confidential
Information (i) to any officer, director, employee, Affiliate or representative
of the Company, or (ii) as required by law or judicial process after giving the
Company prompt notice of receipt of any such legal or judicial requirement and
reasonable opportunity to seek a protective order in respect thereof), nor shall
you make or allow use of any Confidential Information for your own purposes or
benefit or for the purposes or benefit of any other Person except Pacer and its
Affiliates. The foregoing obligations are in addition to, and do not replace or
modify your common law duties owed to Pacer, nor do they replace or modify
Pacer’s common law and criminal law rights. Further, these rights and
obligations, as well as your duty to return Pacer property, are binding whether
or not you sign this Agreement.



--------------------------------------------------------------------------------

   B.1.28.2.    For purposes of this Agreement, the term “Confidential
Information” means (i) the Intellectual Property Rights (as defined in Section
7(c)) of Pacer and its Affiliates and (ii) all other information of a
proprietary or confidential nature relating to Pacer or any Affiliate thereof,
or the business or assets of Pacer or any such Affiliate, including: books and
records; agent and independent contractor lists and related information;
customer lists and related information; vendor lists and related information;
supplier lists and related information; employee and personnel lists, policies
and related information; contract terms and conditions (including those with
customers, suppliers, vendors, independent contractors and agents, and present
and former employees); terms and conditions of permits, orders, judgments and
decrees; wholesale, retail and distribution channels; pricing information, cost
information, and pricing and cost structures and strategies; marketing, product
development and business development plans and strategies; management reports;
financial statements, reports, schedules and other information; accounting
policies, practices and related information; business plans, strategic plans and
initiatives, forecasts, budgets and projections; and shareholder, board of
directors and committee meeting minutes and related information (in each case
whether or not any such information is marked or denoted as confidential);
provided, however, that Confidential Information shall not include (A)
information that is generally available to the public on the date hereof, or
which becomes generally available to the public after the date hereof without
action by you, or (B) information that you receive from a third party who does
not have any independent obligation to Pacer or any of its Affiliates to keep
such information confidential and which you do not know (or reasonably could not
have known) is confidential to the Company or any of its Affiliates.   
B.1.28.3.    As used herein, the term “Intellectual Property Rights” means all
industrial and intellectual property rights, including the following (whether
patentable or not): patents, patent applications, and patent rights; trademarks,
trademark applications, trade names; service marks and service mark
applications; trade dress, logos and designs, and the goodwill associated with
the foregoing; copyrights and copyright applications; certificates of public
convenience and necessity, franchises and licenses; trade secrets, know-how,
proprietary processes and formulae, inventions, improvements, devices and
discoveries; development tools; marketing materials; instructions; Confidential
Information; and all documentation and media constituting, describing or
relating to the foregoing, including manuals, memoranda and records.



--------------------------------------------------------------------------------

B.1.29. Noncompetition Covenant.

9. You acknowledge and agree that you have received significant and substantial
benefits from your employment with the Company, including the remuneration,
compensation and other consideration inuring to your benefit, as well as
introductions to, personal experience with, training in and knowledge of Pacer
and its Affiliates, the industries in which they engage, and third parties with
whom they conduct business. Accordingly, in consideration of the foregoing, and
the payments made and to be made to you in connection with your employment
relationship with the Company and under this Agreement, you agree that you will
not during the twelve (12) month period beginning on the Termination Effective
Date (the “Noncompetition Period”), for any reason:

in any city or county in any state or province of the United States, Canada or
Mexico where Pacer or any of its Affiliates conducts business during the
Non-Competition Period, directly or indirectly engage or participate in any
Competing Business (as defined in Section 8(b) below) (whether as an officer,
director, employee, partner, consultant, holder of an equity or debt investment,
lender or in any other manner, or capacity, including by the rendering of
services or advice to any Person), or lend your name (or any part or variant
thereof) to, any Competing Business;

deal, directly or indirectly, with any customers, vendors, agents or contractors
doing business with Pacer or any of its Affiliates, or with any officer,
director, employee of Pacer or any of its Affiliates, in each case in any manner
that is or could reasonably be expected to be competitive with Pacer or any of
its Affiliates;

take any action to solicit, encourage or induce any customer, vendor, agent or
contractor doing business with Pacer or any of its Affiliates, or any officer,
director, employee or agent of Pacer or any of its Affiliates:

(i) to terminate or alter in any manner adverse to Pacer and its Affiliates its
business, commercial, employment, agency or other relationship with Pacer or
such Affiliate (including any action to do business or attempt to do business
with, or to hire, retain, engage or employ or attempt to hire, retain, engage or
employ, any customer, vendor, agent or contractor, or any officer, director or
employee, of Pacer or any of its Affiliates);

(ii) to become a customer, vendor, agent or contractor, or an officer, director
or employee, of you, your Affiliates or any other Person; or

(iii) to engage in any Competing Business; or

engage in or participate in, directly or indirectly, any business conducted
under any name that shall be the same as or similar to the name of Pacer or any
of its Affiliates or any trade name used by any of them.

Ownership by you for investment purposes only of less than 2% of the outstanding
shares of capital stock or class of debt securities of any Person with one or
more classes of its capital stock listed on a national securities exchange or
actively traded in the over-the-counter market shall not constitute a breach of
the foregoing covenant.



--------------------------------------------------------------------------------

B.1.29.2.   As used herein, the term “Competing Business” means any
transportation or other business that Pacer or any of its Affiliates has engaged
in at any time during the Employment Period in any city or county in any
country, state or province of the United States, Canada or Mexico, including any
such business directly or indirectly engaged in providing any of the following:

intermodal marketing or rail or intermodal brokerage services (whether in
connection with domestic or international shipments or customers), car fleet
management services, and railcar brokerage and management services;

highway brokerage services, including full trailer load, less than trailer load,
trailer fleet management and depot operations services;

international freight transportation services, including ocean forwarding,
custom house brokerage, ocean carrier services (including NVOCC operations),
import/export air forwarding services, and special project services;

dry van trucking services, port and rail depot cartage services (whether in
connection with domestic or international shipments or customers), and local and
regional trucking services (including full truckload and less-than-truckload
motor carrier services);

freight consolidation and handling services, including third party warehouse,
cross dock, consolidation, deconsolidation and distribution services;

comprehensive transportation management programs and services to third party
customers, including supply chain and traffic management services, carrier rate
and contract management services, logistics optimization planning, and vendor
bid optimization; or

intermodal rail equipment (including double-stack rail car, container and
chassis) supply and management services, including doublestack transportation
services.

B.1.30. Non-Disparagement. You will not make any public or private statement or
take any action that is, or that is intended to be, slanderous, libelous,
derogatory, harmful, damaging, detrimental or otherwise adverse to Pacer or its
Affiliates or their respective officers, directors or employees, or their
respective businesses, operations, prospects, affairs, or reputations among
their respective customers, vendors, lenders, investors, analysts, competitors,
employees, agents, consultants, contractors and representatives; provided,
however, that the foregoing is not intended to limit your ability to answer
truthfully any questions of fact (as opposed to questions as to your opinion or
belief) that may be put to you under oath in any litigation, arbitration or
governmental investigative proceeding.

B.1.31. Transition and Litigation Assistance. If requested by Pacer and for a
reasonable time after termination, you agree to cooperate with Pacer in
connection with the transition of any matters on which you were working to other
personnel within Pacer. At the request and expense of the Company upon
reasonable notice (including, for the time involved after twelve months have
elapsed from the Termination Effective Date, a reasonable payment based on your
per diem earnings on the Termination Effective Date and to the extent that you
can render such assistance without materially adversely affecting your other
business obligations to your employer or other third party), you shall furnish
such information and assistance to Pacer and its Affiliates as the Company may
reasonably require in connection with any issue, claim or litigation in which
Pacer or any of its Affiliates may be involved.



--------------------------------------------------------------------------------

B.1.32. Remedies. You acknowledge and agree that the provisions of this
Agreement (including Sections 6 through 10 inclusive) are of a special and
unique nature, the loss of which cannot be adequately compensated for in damages
by an action at law, and that the breach or threatened breach of any of these
provisions would cause the Company irreparable harm. Accordingly, you agree that
in the event of a breach or threatened breach of any of the covenants contained
in this Agreement (including Sections 6 through 10 inclusive), the Company shall
be entitled to (1) immediate relief enjoining such breach or threatened breach
in any court or before any judicial body having jurisdiction over such a claim,
and you waive any requirement that the Company post a bond or other security or
prove that monetary damages are inadequate, and (2) a refund of a portion of the
severance pay amounts paid after the date that such breach commenced. All rights
and remedies provided for in this Agreement are cumulative, are in addition to
any other rights and remedies provided for by law, and may, to the extent
permitted by law, be exercised concurrently or separately. The exercise of any
one right or remedy shall not be deemed to be an election of such right or
remedy or to preclude the exercise or pursuit of any other right or remedy.

B.1.33. Severability. It is the desire and intent of the parties that the
provisions of this Agreement shall be enforced to the fullest extent permissible
under the laws and public policies applied in each jurisdiction in which
enforcement is sought. Accordingly, if any provision of this Agreement is
determined to be partially or wholly invalid, illegal or unenforceable in any
jurisdiction, then such provision shall, as to such jurisdiction, be modified or
restricted to the extent necessary to make such provision valid, binding and
enforceable, or if such provision cannot be so modified or restricted, then such
provision shall, as to such jurisdiction, be deemed to be excised from this
Agreement; provided, however, that the legality, binding effect and
enforceability of the remaining provisions of this Agreement, to the extent the
economic benefits conferred on the parties by virtue of this Agreement remain
substantially unimpaired, shall not be affected or impaired in any manner, and
any such invalidity, illegality or unenforceability with respect to such
provisions shall not invalidate or render unenforceable such provision in any
other jurisdiction.

B.1.34. Expenses; Taxes. Each party hereto shall bear his or its own expenses
incurred in connection with this Agreement (including legal, accounting and any
other third party fees, costs and expenses and all federal, state, local and
other taxes and related charges incurred by such party). All references herein
to remuneration, compensation and other consideration payable by Pacer or any of
its Affiliates hereunder to or for the benefit of you or your heirs,
representatives, or estate are to the gross amounts thereof before reductions,
set-off, or deduction for taxes and other charges referred to below, and all
such remuneration, compensation and other consideration shall be paid net of and
after reduction, set-off and deduction for any and all applicable withholding,
F.I.C.A., employment and other similar federal, state and local taxes and
contributions required by law to be withheld by Pacer or any such Affiliate.

B.1.35. Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the domestic laws of the State of Ohio applicable
to contracts made and to be wholly performed in such State, without giving
effect to any choice or conflict of law provision or rule (whether of the State
of Ohio or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Ohio.

B.1.36. Binding Effect. The terms and provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors, assigns, representatives, heirs and estates, as applicable. This
Agreement shall not be assignable by you without the prior written consent of
Pacer (acting with approval of its Board of Directors). Except as expressly
provided in this Agreement, this Agreement shall not confer any rights or
remedies upon any Person other than the parties hereto and their respective
successors, permitted assigns, representatives, heirs and estates, as
applicable.



--------------------------------------------------------------------------------

B.1.37. Notices. (a) All notices or other communications pursuant to this
Agreement shall be in writing and shall be deemed to be sufficient if delivered
personally, sent by nationally-recognized, overnight courier or mailed by
registered or certified mail (return receipt requested), postage prepaid, to the
parties at the following addresses (or at such other address for a party as
shall be specified by like notice):

if to the Company, to:

Pacer International, Inc.

One Independent Drive, Suite 1250

Jacksonville, FL 32202

Attention: General Counsel

if to you, to your last address shown in the Company’s personnel records:

1.37.1.1. (b) All such notices and other communications shall be deemed to have
been given and received (i) in the case of personal delivery, on the date of
such delivery, (ii) in the case of delivery by nationally-recognized, overnight
courier, on the next business day where sent following dispatch, and (iii) in
the case of mailing, on the third business day where sent next following such
mailing. In this Agreement, the term “business day” means, as to any location,
any day that is not a Saturday, a Sunday or a day on which banking institutions
in such location are authorized or required to be closed.

B.1.38. Entire Agreement; Amendment and Waiver. This Agreement embodies the
entire agreement and understanding by and between the parties hereto with
respect to the subject matter hereof and supersedes and preempts any and all
prior and contemporaneous understandings, agreements, arrangements,
representations or communications (whether written or oral) by or between the
parties relating to the subject matter hereof. You acknowledge that the unvested
portion of the restricted stock granted to you are null and void and of no
further force or effect on and as of the Termination Effective Date. Other than
this Agreement and the restricted stock agreement, there are no other
understandings, agreements, arrangements, representations or communications
continuing in effect relating to the subject matter hereof. You are not signing
this Agreement in reliance upon any promise, representation or warranty not
expressly contained in this Agreement. Any oral representations regarding this
Agreement shall have no force or effect. No waiver, amendment or modification of
any provision of this Agreement shall be effective unless in writing and signed
by each party hereto. No failure or delay by any party in exercising any right,
power or remedy under this Agreement shall operate as a waiver thereof or of any
other right, power or remedy. The waiver by any party hereto of a breach of any
provision of this Agreement by the other party shall not operate or be construed
as a waiver of any other or subsequent breach by such other party.



--------------------------------------------------------------------------------

B.1.39. Counterparts and Facsimile or Imaged Execution. This Agreement may be
executed in two or more counterparts, and each such counterpart shall be an
original instrument, but all such counterparts taken together shall be
considered one and the same agreement, effective when one or more counterparts
have been signed by each party and delivered to the other parties, it being
understood that all parties need not sign the same counterpart. Any signed
counterpart delivered by facsimile or imaged document shall be deemed for all
purposes to constitute such party’s good and valid execution and delivery of
this Agreement.

B.1.40. Other Construction and Interpretation Provisions. The use in this
Agreement of the term “including” means “including, without limitation.” The
words “herein”, “hereof”, “hereunder”, “hereby”, “hereto”, “hereinafter”, and
other words of similar import refer to this Agreement as a whole, and not to any
particular article, section, subsection, paragraph, subparagraph or clause
contained in this Agreement. All references to articles, sections, subsections,
clauses, paragraphs, schedules and attachments mean such provisions of this
Agreement, except where otherwise stated. The section headings in this Agreement
are for convenience only and shall not control or affect the meaning of any
provision of this Agreement. The use herein of the masculine, feminine or neuter
forms shall also denote the other forms, as in each case the context may
require. If, and wherever, specific language is used to clarify by example a
general statement contained herein, such specific language shall not be deemed
to modify, limit or restrict in any manner the construction of the general
statement to which it relates. The language used in this Agreement has been
chosen by the parties to express their mutual intent, and no rule of strict
construction shall be applied against any party. Unless otherwise provided
herein, the measure of one month or year for purposes of this Agreement shall be
that date of the following month or year corresponding to the starting date,
except that, if no corresponding date exists, the measure shall be the next day
of the following month or year (e.g., one month following February 8 is March 8,
and one month following March 31 is May 1). The term “Affiliate” means, with
respect to any Person, any other Person that directly or indirectly through one
or more intermediaries controls, is controlled by or is under common control
with such Person, where “control” means the possession, directly or indirectly,
of the power to direct or cause the direction of the management or policies of
such Person, whether through the ownership of voting securities, by contract or
otherwise. The term “Person” shall be construed as broadly as possible and shall
include an individual or natural person, a partnership (including a limited
liability partnership), a corporation, a limited liability company, an
association, a joint stock company, a trust, a joint venture, an unincorporated
organization, a business, and any other entity, including a governmental entity
such as a domestic or foreign government or political subdivision thereof,
whether on a federal, state, provincial or local level and whether legislative,
executive, judicial in nature, including any agency, authority, board, bureau,
commission, court, department or other instrumentality thereof.

B.1.41. Jury Trial Waiver. THE PARTIES WISH THAT APPLICABLE LAWS APPLY TO THE
RESOLUTION OF ANY DISPUTES ARISING UNDER THIS AGREEMENT AND THE SUBJECT MATTER
HEREOF, AND THAT THEIR DISPUTES BE RESOLVED BY AN EXPERIENCED PERSON APPLYING
SUCH APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS
OF THE JUDICIAL SYSTEM AND APPLICABLE LAWS, THE PARTIES HERETO WAIVE ALL RIGHT
TO TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING BROUGHT TO ENFORCE OR DEFEND
ANY RIGHTS OR REMEDIES UNDER THIS AGREEMENT OR ANY DOCUMENTS RELATED HERETO. YOU
UNDERSTAND THAT THE WAIVER OF THE RIGHT TO A TRIAL BY JURY IS AN IMPORTANT RIGHT
WHICH YOU HEREBY FOREGO.



--------------------------------------------------------------------------------

B.1.42. Jurisdiction and Venue; Service of Process. The parties hereto (i) agree
that all disputes among them arising out of, connected with, related to, or
incidental to this Agreement shall be resolved exclusively by state or federal
courts located in Franklin County, Ohio, or any appellate court from any
thereof, or by an arbitrator located in Franklin County, Ohio, in such cases
where both parties hereto have expressly agreed to binding arbitration,
(ii) irrevocably submit to the jurisdiction of such courts and waive any
objection to venue or defense of an inconvenient forum for any proceeding in any
such court, and (iii) agree that the mailing by certified or registered mail,
return receipt requested, of any process required by any such court shall
constitute valid and lawful service of process against them, without the
necessity for service by any other means provided by law.



--------------------------------------------------------------------------------

Please acknowledge your acceptance of and agreement with the foregoing terms by
signing the enclosed counterpart of this letter agreement in the space provided
below and returning it to the Company at the address stated in Section 16 above.

 

PACER INTERNATIONAL, INC. By:  

/s/    Michael F. Killea

Name:   Michael F. Killea Title:   Executive Vice President

Accepted and agreed to:

 

/s/    Brian C. Kane

Brian C. Kane